Citation Nr: 1028447	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-16 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for joint pain and body 
aches, to include as a qualifying chronic disability resulting 
from an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include as 
a qualifying chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1988 to 
December 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and December 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

By a February 2008 decision, the Board denied claims of service 
connection for right ear hearing loss and gastroesophageal reflux 
disease (GERD).  The Board also remanded the claims of service 
connection for joint pain and body aches, fatigue, and IBS for 
additional development.

(The decision below addresses the Veteran's claim of service 
connection for IBS.  The remaining claims of service connection 
are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  The Veteran's irritable bowel syndrome is a medically 
unexplained chronic multi-symptom illness that became manifest to 
a degree of at least 10 percent.


CONCLUSION OF LAW

The Veteran's irritable bowel syndrome is a qualifying chronic 
disability for which service connection is warranted.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.317, 
4.114, Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has IBS as a result of his active 
military service or secondary to service-connected posttraumatic 
stress disorder (PTSD).  Specifically, he maintains that the 
claimed disability is a part of his Gulf War illness.  Thus, the 
Veteran contends that service connection is warranted for IBS.

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

Service connection may also be warranted for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active military, 
naval or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.317 (2009).

Persian Gulf Veteran means a Veteran who, during the Persian Gulf 
War, served on active military, naval, or air service in the 
Southwest Asia theater of operations, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi-symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness, unlike those for direct service connection, 
there is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  Further, lay 
persons are competent to report objective signs of illness.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  A medically unexplained chronic multi-symptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multi-symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom illness 
include, but are not limited to, the following:  (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War; if there is 
affirmative evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence that 
the illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Veteran's personnel records reflect service in Southwest Asia 
during the Persian Gulf War.  Thus, he is a Persian Gulf Veteran 
for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

A review of the Veteran's service treatment records is negative 
for a diagnosis of IBS.  There are no entries concerning 
complaints of or treatment for gastrointestinal symptoms.  The 
Veteran's entrance and separation examinations were normal in 
this regard.  A July 1996 private treatment record from a Dr. 
M.E. includes a diagnosis of IBS.  It was noted that the Veteran 
complained of diarrhea that had been going on for a long time.  A 
December 2002 VA Gulf War examination report notes a history of 
diarrhea from when the Veteran was stationed in Saudi Arabia.

In May 2003, the Veteran underwent VA gastrointestinal 
examination in connection with the claim.  The examiner noted 
that the Veteran had experienced diarrhea without constipation 
since 1991.  The Veteran also reported a history of IBS since his 
time in military service.  The examiner diagnosed the Veteran 
with possible IBS or Crohn's disease.  He stated that the 
Veteran's PTSD could be leading to his irritable bowel disorder, 
but the examiner wanted to see the results of a pending 
colonoscopy.  Later in May 2003, the results from a colonoscopy 
indicated that the Veteran had inflammatory changes of the colon 
and rectum.  A biopsy showed that that there was no evidence of 
inflammatory bowel disease.  In a July 2003 addendum, the VA 
examiner stated that IBS is a diagnosis of exclusion and the 
colonoscopy verified that the Veteran has inflammatory changes of 
the colon and rectum.  The examiner noted that the IBS can be 
exacerbated by PTSD, but inflammatory changes of the bowel are 
not related to the Veteran's service-connected PTSD.

Subsequent to the July 2003 opinion, VA treatment records 
document a diagnosis of IBS.  From 2004 through 2007, IBS was 
listed in the Veteran's VA problem list.  No discussion of the 
diagnosis is set forth in the progress notes.

Pursuant to the Board's February 2008 remand, the Veteran 
underwent additional VA gastrointestinal examination in October 
2009.  The examiner reviewed the evidence in the claims file and 
examined the Veteran.  The Veteran complained of experiencing 
diarrhea 4 to 5 times per day approximately 5 to 6 times per 
week.  The examiner also noted that the Veteran experiences mild 
tenderness to the abdomen.  The examiner provided a diagnosis of 
IBS and stated that the Veteran's symptoms are consistent with 
IBS.  In a March 2010 addendum, the examiner gave the opinion 
that the Veteran's IBS is less likely than not caused or 
aggravated by his PTSD.

Although the May 2003 VA examiner found that the Veteran did not 
have IBS, Dr. M.E. and the October 2009 VA examiner provided a 
diagnosis of IBS.  Additionally, several years of VA treatment 
records list IBS as a diagnosis.  Given that the Veteran has been 
diagnosed with IBS by multiple clinicians, the Board finds that 
it likely that he has IBS.  According to 38 C.F.R. § 3.317(a)(2), 
IBS is a medically unexplained chronic multi-symptom illness.  
Thus, IBS is considered a qualifying chronic disability under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Unlike service connection on a direct basis, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent 
medical nexus of a link between the qualifying chronic disability 
and military service.  Service connection is presumed unless 
there is affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.317(c); Gutierrez, 19 Vet. App. at 1.  The Veteran's IBS may 
have become manifest during active military service in the 
Southwest Asia theater of operations during the Persian Gulf War 
as evidenced by his lay statements regarding an in-service 
symptom of diarrhea.  Nonetheless, the Veteran's IBS became 
manifest to a degree of at least 10 percent after his Persian 
Gulf service.  The medical evidence reflects that he has at least 
moderate IBS with frequent episodes of bowel disturbance with 
abdominal distress.  See 38 C.F.R. § 4.114 (Diagnostic Code 7319) 
(2009) (rating criteria for irritable colon syndrome).  
Consequently, the criteria for service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are met.  
There is no affirmative evidence to the contrary as contemplated 
by 38 C.F.R. § 3.317(c).  Therefore, service connection for IBS 
is warranted.


ORDER

Service connection for irritable bowel syndrome is granted.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on a veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
Moreover, the Court has held that once VA undertakes the effort 
to provide a medical examination or opinion, it must provide an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).

In regards to the claim of service connection for joint pain and 
body aches, the Board's February 2008 remand requested that a VA 
examiner provide a well-reasoned opinion consistent with sound 
medical judgment, as to the medical probabilities that the 
Veteran has joint pain and muscle pain that are associated with a 
primary diagnosis, including the possibility of rheumatoid 
arthritis.  If a diagnosed illness was found, the examiner was to 
provide an opinion as to the medical probabilities that the 
diagnosed illness is related to the Veteran's active military 
service.  If any joint pain or muscle pain could not be 
attributed to a known diagnosis, the examiner was to specify and 
provide an opinion as to the medical probabilities that the 
condition is attributed to an undiagnosed illness.

An October 2009 VA joints examination was conducted in connection 
with the claim.  It was noted that the Veteran experiences aching 
in all joints with the shoulders, elbows, and knees bothering him 
the most.  (Previously, the Veteran stated that he experienced 
chronic pain in his elbows, knees, and hips.)  After x-rays were 
taken, the VA examiner diagnosed the Veteran with degenerative 
arthritis of the bilateral knees and shoulders.  The examiner 
appeared to attribute the Veteran's joint pain in the shoulders 
and knees to this clinical diagnosis.  However, the examiner did 
not provide the requested opinion as to the medical probabilities 
that the diagnosed illness is related to the Veteran's active 
military service.  Additionally, for the joint pain that could 
not be attributed to a known diagnosis (presumably all joints 
other than the shoulders and knees), the examiner did not provide 
the requested opinion as to the medical probabilities that the 
condition is attributed to an undiagnosed illness.  Moreover, the 
examiner did not address the possibility of a diagnosis of 
rheumatoid arthritis that a December 2002 VA examiner indicated 
should be ruled out.  In March 2010, the October 2009 VA examiner 
issued an addendum that essentially restated the findings of the 
initial report.

Given that the development set forth in the Board's February 2008 
remand was not completed with respect to the examination 
instructions, the Board finds that it is necessary to remand the 
claim again so that the development may be accomplished.  See 
Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 311-12.

In a similar manner, the claim of service connection for fatigue 
must also be remanded.  The February 2008 remand requested that a 
VA examiner was to first determine whether the Veteran has 
chronic fatigue syndrome (CFS).  An October 2009 examiner 
determined that the Veteran has a "subjective complaint" of 
CFS.  The diagnosis was deemed to be equivocal by the examiner.  
In a March 2010 addendum, the October 2009 examiner again stated 
that the Veteran has a "subjective complaint" of CFS, but also 
with "no objective evidence."  The Board finds that the claim 
must be remanded in order to obtain a definitive diagnosis or to 
have CFS ruled out.  Notably, similar to IBS for which the 
Veteran has been awarded service connection, CFS is a medically 
unexplained chronic multi-symptom illness in the context of 
claims filed by Persian Gulf War veterans.  See 38 C.F.R. 
§ 3.317(a)(2).  Additionally, for any fatigue that could not be 
attributed to a known diagnosis, the examiner was to so specify 
and provide an opinion as to the medical probabilities that the 
condition is attributed to an undiagnosed illness.  This was not 
accomplished.

In view of the fact that the development set forth in the Board's 
February 2008 remand was not completed with respect to the 
examination instructions, the Board finds that it is also 
necessary to remand this claim again so that the development may 
be accomplished.  See Stegall, 11 Vet. App. at 271; Barr, 21 Vet. 
App. at 311-12.

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Marion, Illinois.  
Updated treatment records should be obtained in light of the 
remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since February 2008) 
from the Marion VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for examination(s) 
to determine the nature and etiology of any 
disability with respect to his claims of 
service connection for joint pain and body 
aches, and fatigue, to include as 
qualifying chronic disabilities resulting 
from an undiagnosed illness.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2009).)  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated 
examiner(s).  All necessary tests and 
studies should be conducted and a complete 
history should be taken.  It should first 
be determined whether the Veteran meets the 
criteria for a diagnosis of chronic fatigue 
syndrome.

Based on a review of all medical 
documentation and history on file, 
including the service medical records, the 
examiner(s) should provide a well-reasoned 
opinion consistent with sound medical 
judgment, as to the medical probabilities 
that the Veteran now has joint pain and 
muscle pain, or fatigue, that is associated 
with a primary diagnosis (including the 
possibility of rheumatoid arthritis or 
degenerative arthritis).  If a diagnosed 
illness is found, the examiner(s) should 
provide an opinion as to the medical 
probabilities that the diagnosed illness is 
related to the Veteran's active military 
service.  If any joint pain or muscle pain, 
or fatigue, cannot be attributed to a known 
diagnosis, the examiner(s) should so 
specify and provide an opinion as to the 
medical probabilities that the condition is 
attributed to an undiagnosed illness.  All 
examination results, along with the 
complete rationale for the opinion 
provided, to include citation to pertinent 
evidence of record and/or medical 
authority, as appropriate, should be set 
forth.  In regards to joint pain, all 
affected joints must be addressed.

3.  After any requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
claims of service connection for joint pain 
and body aches, and fatigue.  If any 
benefit sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


